DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/07/21 has been entered.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statements (IDS) Form PTO-1449, filed 05/15/21 and 05/26/21.
The Examiner would like to note the latest Information Disclosure Statement (IDS) submittals are extremely long. Despite raising this issue during multiple interviews and office actions during the prosecution of this case, applicant continues to submit extremely long IDS. The Examiner has considered all of the references submitted as part of the Information Disclosure Statements, but has not found any to be particularly relevant. If Applicant is aware of pertinent material in the references, the applicant should so state in a response to this Office action. Applicant is reminded of section 2004, paragraph 13, of the MPEP:

 Allowable Subject Matter
Claims 14-15, 17 & 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 14, the prior art of record fails to teach or suggest, a method of forming a channel layer for use in a V-NAND device comprising: providing a substrate, the substrate having an opening comprising a surface in the opening; pretreating surface using a cyclic pretreatment comprising a first pulse and a second pulse, wherein the first pulse comprises a combination of a metal reactant and a non-metal reactant; after the pretreating, depositing, using atomic layer deposition or cyclic chemical vapor deposition, a first material inside the opening; pre-stabilizing the substrate, wherein the pre-stabilizing comprises waiting a period of time after completion of the pretreating before commencing the depositing, wherein the period of time is between 2 minutes and 10 minutes; and filling a remaining portion of the opening with a second material.
Claims 15, 17 and 19-21 are allowed as being directly or indirectly dependent of the allowed independent base claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TIMOR KARIMY/Primary Examiner, Art Unit 2894